Exhibit 99.3 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The following unaudited pro forma condensed combined financial information has been prepared to illustrate the effects of the acquisition of Ifwe Inc. (“Ifwe”), which closed on April 3, 2017. The historical consolidated financial information has been adjusted in the unaudited pro forma condensed combined financial statements to give effect to pro forma events that are directly attributable to the acquisition, factually supportable and, with respect to the statements of operations, expected to have a continuing impact on the results of operations. The unaudited pro forma condensed combined balance sheet is based on the individual historical balance sheet of The Meet Group, Inc. (“The Meet Group”) and Ifwe, as of March 31, 2017, and has been prepared to reflect the effects of the Ifwe acquisition as if it occurred on March 31, 2017. The unaudited pro forma condensed combined statements of operations for the three months ended March 31, 2017 and the year ended December 31, 2016 combine the historical results and operations of The Meet Group and Ifwe giving effect to the acquisition as if it had occurred on January1, 2016. The unaudited pro forma condensed combined statements of operations do not reflect future events that may occur after the completion of the acquisition, including, but not limited to, the anticipated realization of ongoing savings from operating synergies and certain one-time charges The Meet Group expects to incur in connection with the acquisition, including, but not limited to, costs in connection with integrating the operations of Ifwe. These unaudited pro forma condensed combined financial statements are for informational purposes only. They do not purport to indicate the results that would actually have been obtained had the acquisition been completed on the assumed date or for the periods presented, or which may be realized in the future. To produce the pro forma financial information, Ifwe’s assets and liabilities were adjusted to their estimated fair values. As of the date of this filing, The Meet Group has not completed the detailed valuation work necessary to arrive at the required estimate of the fair value of Ifwe’s assets acquired and liabilities assumed. Accordingly, the accompanying unaudited pro forma accounting for the business combination is preliminary and is subject to further adjustments as additional analyses are performed. The preliminary unaudited pro forma accounting for the business combination has been made solely for the purpose of preparing the accompanying unaudited pro forma condensed combined financial statements. There can be no assurance that such finalization will not result in material changes from the preliminary accounting for the Ifwe acquisition included in the accompanying unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined financial statements have been derived from and should be read in conjunction with: ● the accompanying notes to the unaudited pro forma condensed combined financial statements; ● The Meet Group’s audited financial statements and related notes contained within The Meet Group’s Annual Report on Form 10-K for the year ended December 31, 2016; ● The Meet Group’s Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2017 and ● Ifwe’s financial statements for the year ended December 31, 2016 and for the quarterly period ended March 31, 2017, filed within this Current report on Form 8-K/A. The Meet Group, Inc. Unaudited Pro Forma Condensed Combined Balance Sheet As of March 31, 2017 (Unaudited) Historical The Meet Group Historical Ifwe Pro Forma Adjustments (Note 4) Pro Forma The Meet Group Combined Assets Current assets: Cash and cash equivalents $ $ $ ) 4a $ 4b Accounts receivable, net 15,821,440 2,293,072 - 18,114,512 Prepaid expenses and other current assets 1,405,695 ) 4c Total current assets 91,753,447 20,582,867 ) 52,845,473 Restricted cash 393,776 500,000 - 893,776 Goodwill 114,175,554 4,415,625 4 d Property and equipment, net 2,157,936 4,694,496 ) 4 e Intangible assets, net 15,784,410 61,942 4 f Deferred tax asset 28,271,292 3,049,680 Other assets 96,565 311,923 - 408,488 Total assets $ 252,632,980 $ 33,616,533 $ ) $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 3,403,069 $ 1,516,741 $ - $ 4,919,810 Accrued liabilities 7,764,556 - Current portion of borrowings 4g 7,500,000 Current portion of capital lease obligation - - Deferred revenue 436,556 3,241,041 ) 4 h Total current liabilities 11,755,666 Preferred stock warrant liability - 66,103 ) 4 i - Long-term borrowings 4g 7,500,000 Other long-term liabilities - 542,543 ) 4j - Total liabilities 11,755,666 Stockholders' Equity: Preferred Stock - 13,815,432 ) 4k - Common stock 68,974 2,688 ) 4k 68,974 Additional paid-in capital 397,206,655 21,919,881 ) 4k 397,206,655 Treasury stock - ) 4k - Accumulated deficit ) ) 3,639,419 4k ) Total stockholders' equity 240,877,314 ) 240,877,314 Total liabilities and stockholders' equity $ 252,632,980 $ 33,616,533 $ ) $ See accompanying notes to the unaudited pro forma condensed combined financial statement The Meet Group, Inc. Unaudited Pro Forma Condensed Combined Statement of Operations For the three months ended March 31, 2017 (Unaudited) Historical The Meet Group Historical Ifwe Pro Forma Adjustments (Note 4) Pro Forma The Meet Group Combined Revenues $ 20,058,797 $ 10,632,266 $ - $ 30,691,063 Operating costs and expenses: Sales and marketing 5,105,508 1,103,361 - 6,208,869 Product development and content 8,457,494 - General and administrative 2,862,427 2,258,323 - 5,120,750 Depreciation and amortization 1,684,839 659,443 4 m Acquisition and restructuring costs 1,500,429 726,454 ) 4 n Total operating costs and expenses 19,610,697 ) Income (loss) from operations 448,100 ) Other income (expense): Interest income 2,570 2,744 - 5,314 Interest expense ) ) ) 4o ) Change in warrant liability - 5,090 - 5,090 Gain on cumulative foreign currency translation adjustment ) - - ) Other, net - ) - ) Total other expense income ) Income (loss) before benefit (provision) for income taxes 446,138 ) Provision for income taxes ) ) ) 4 p ) Net income (loss) $ 445,846 $ ) $ $ ) Basic net income (loss) per share $ 0.01 $ ) Shares used in computing basic net income per share 61,093,810 61,093,810 Diluted net income (loss) per share $ 0.01 $ ) Shares used in computing diluted net income per share 66,204,620 See the accompanying notes to the unaudited pro forma condensed combined financial information The Meet Group, Inc. Unaudited Pro Forma Condensed Combined Statement of Operations For the year ended December 31, 2016 (Unaudited) Historical The Meet Group Historical Ifwe Pro Forma Adjustments (Note 4) Pro Forma The Meet Group Combined Revenues $ 76,124,109 $ 44,366,465 $ - $ 120,490,574 Operating costs and expenses: Sales and marketing 15,089,987 2,309,876 - 17,399,863 Product development and content 25,790,173 26,599,672 4l General and administrative 9,494,804 10,133,659 - 19,628,463 Depreciation and amortization 4,069,211 4 m Acquisition and restructuring costs 2,457,295 - - 2,457,295 Total operating costs and expenses 56,901,470 Income from operations 19,222,639 ) Other income (expense): Interest income 21,185 11,470 - 32,655 Interest expense ) ) ) 4o ) Change in warrant liability ) 78,125 - ) Foreign exchange loss 33,416 - - 33,416 Other, net - - Total other (expense) income ) ) ) Income before provision for income taxes 18,393,256 2,435,430 ) Benefit (provision) for income taxes 27,875,362 ) 4 p Net Income $ 46,268,618 $ 1,473,622 $ ) $ Basic net income per share $ 0.89 $ Shares used in computing basic net income per share 51,963,702 51,963,702 Diluted net income per share $ 0.80 $ Shares used in computing diluted net income per share 57,745,652 57,745,652 See the accompanying notes to the unaudited pro forma condensed combined financial information NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION 1. BACKGROUND On March 3, 2017, the Company entered into a definitive agreement and plan of merger to acquire Ifwe Inc. (“Ifwe”), a leading global mobile network for meeting new people, for $60 million in cash, subject to closing adjustments. The transaction closed April 3, 2017, and the Company funded the acquisition from cash on hand, and from a $15 million term credit facility from J.P. Morgan Chase Bank, N.A., pursuant to a Credit Agreement entered into on March 3, 2017. 2. BASIS OF PRESENTATION The unaudited pro forma condensed combined financial statements were prepared in accordance with generally accepted accounting principles in the United States ("U.S.GAAP") and pursuant to U.S. Securities and Exchange Commission RegulationS-X Article11, and present the pro forma financial position and results of operations of the combined companies based upon the historical information after giving effect to the acquisition and adjustments described in these footnotes. The unaudited pro forma condensed combined balance sheet is presented as if the acquisition had occurred on March 31, 2017. The unaudited pro forma condensed combined statements of operations for the three months ended March 31, 2017 and the year ended December31, 2016 are presented as if the acquisition had occurred on January1, 2016. The historical results of the Company and Ifwe have been derived from their respective unaudited financial information for the three months ended March 31, 2017 and audited financial statements for the year ended December 31, 2016. The unaudited pro forma condensed combined financial information does not reflect pro forma adjustments for ongoing cost savings that the Company expects to and/or have achieved as a result of the acquisition or the costs necessary to achieve these costs savings or synergies. 3. PRELIMINARY CONSIDERATION TRANSFERRED AND PRELIMINARY FAIR VALUE OF ASSETS ACQUIRED AND LIABILITIES ASSUMED The acquisition has been reflected in the unaudited pro forma condensed combined financial statements as being accounted for under the acquisition method with the Company treated as the accounting acquirer. Assets acquired and the liabilities assumed have been measured at fair value based on various preliminary estimates. Due to the fact that the unaudited pro forma condensed combined financial information has been prepared based on preliminary estimates, the final amounts recorded for the acquisition may differ materially from the information presented herein. These estimates are subject to change pending further review of the fair value of assets acquired and liabilities assumed. The following is a summary of the preliminary estimate of consideration transferred: Cash consideration $ 60,000,000 Net Working Capital Adjustment 14,490,841 Merger Consideration $ 74,490,841 Management has made preliminary allocation estimates based on currently available information. The final determination of the accounting for the business combination will be completed as soon as practicable. Management anticipates that the valuations of the acquired assets and liabilities will be determined using discounted cash flow analyses and other appropriate valuation techniques to determine the fair value of the assets acquired and liabilities assumed. In addition, management is still completing its analysis of deferred income taxes to be recorded in the transaction. The amounts allocated to the assets acquired and liabilities assumed could differ materially from the preliminary amounts presented in these unaudited pro forma condensed combined financial statements. The following is a preliminary purchase price allocation as of the April 3, 2017 acquisition date: Total estimated consideration transferred $ Cash Accounts receivable Prepaid and other assets Restricted cash Property and equipment revalue Intangible assets Deferred tax asset Other assets Accounts payable ) Accrued liabilities ) Deferred revenue ) Net assets acquired Goodwill $ 4. PRO FORMA ADJUSTMENTS The preliminary pro forma adjustments included in the unaudited pro forma condensed combined financial statements related to the acquisition are as follows: (a) Cash and cash equivalents —Adjustment reflects the preliminary net adjustment to cash in connection with the acquisition. (b) Cash and cash equivalents —Adjustment reflects cash inflow from proceeds of borrowings incurred by the Company to help finance the purchase price (c) Prepaid expenses and other current assets —Adjustment reflects merger consideration withdrawn from the Company’s cash accounts and held by the Company’s payroll provider prior to the close of the acquisition. (d) Goodwill —Adjustment reflects the preliminary estimated adjustment to goodwill as a result of the acquisition. Goodwill represents the excess of the consideration transferred over the preliminary fair value of the assets acquired and liabilities assumed described in Note3. The goodwill will not be amortized, but instead will be tested for impairment at least annually and whenever events or circumstances have occurred that may indicate a possible impairment exists. The goodwill is attributable primarily to strategic and synergistic opportunities and is not deductible for tax purposes. (e ) Property and equipment, net —Adjustment reflects the preliminary fair value related to the property and equipment acquired in the acquisition. The preliminary amounts assigned to property and equipment assets are as follows: Fixed Assets Preliminary Fair Value Equipment and related server hardware $ Software Furniture and fixtures Leasehold improvements Pro forma adjustment – fixed assets $ (f) Intangible assets, net —Adjustment reflects the preliminary fair value related to the identifiable intangible assets acquired in the acquisition. The preliminary fair value of the Ifwe trademarks for Tagged and hi5 were determined using an income approach, the preliminary fair value of software acquired, which represents the primary platform on which the Ifwe Apps operate, was determined using a cost approach and the preliminary fair value of customer relationships was determined using an excess earnings approach. The preliminary amounts assigned to the identifiable intangible assets are as follows Intangible Assets Preliminary Fair Value Trademarks $ Software Customer relationships Pro forma adjustment – intangible assets $ ( g ) Current and long-term borrowings —To reflect borrowings incurred by the Company to help finance the acquisition of Ifwe. ( h ) Deferred revenue —Adjustment reflects the fair value adjustment related to deferred revenue. ( i )Preferred stock warrant liability —Adjustment reflects the write-off of Ifwe’s preferred stock warrant liability due to The Meet Group’s acquisition of all outstanding stock of Ifwe and the expiration of the preferred stock warrant liabilities. (j) Other long-term liabilities
